Exhibit 10.1




OPTION AGREEMENT




BETWEEN:




First Resources Corp. (“FRC”), a Nevada corporation with an address at 7337 E
Doubletree Ranch Road #190, Scottsdale, Arizona 85258

(the “Optionee”)




AND




STANLEY SMITH (“Smith”), of 9325 Rocky Woods Drive, Cordova, Tennessee 38018

(the “Optionor”)




WHEREAS:




A.

The Optionor owns or controls 100% of certain mineral properties, including the
Current Leases, generally referred to as the Carr Leases and the Cahaba Forest
Management Leases in Clay County, Alabama which are more specifically referred
to in Schedule A attached hereto (the “Property”);




B.

The Optionor has agreed to grant to the Optionee an exclusive option, but not
the obligation, to earn a 100% interest (subject to the NSR as described herein)
in the Property;




NOW THEREFORE in consideration of the mutual promises and covenants of the
parties contained herein, it is hereby agreed as follows:




1.

For the purposes of this Agreement, the following terms shall have the meaning
set forth as follows:




(a)

“Area of Interest” means all leases within 5 miles of the Property;

(b)

“Current Leases” means the leases comprising a total of 3,759.6 acres:

(c)

"Net Smelter Return" means the gross proceeds received by the Optionee in any
year from the sale of products from the mining operation on the Property, less
successively:




(i)

the cost of transportation of such products to a smelter or other place of
treatment, and

(ii)

smelter and treatment charges;




(d)

“NSR” means a royalty of 2% of the Net Smelter Return;

(e)

“Option” means the option in favour of the Optionee to acquire a 100% interest
in the Property, subject to the NSR, on the terms and conditions of this
Agreement;

(f)

“Option Period” means the period of time following the date the Option Agreement
in executed and ending on third annual anniversary of such date, during which
the Optionee has the right to exercise the Option;

(g)

"Property Rights" means all licences, permits, easements, rights-of-way,
certificates and other approvals obtained by either of the parties, either
before or after the date of this Agreement, and necessary for the development of
the Property or for the purpose of placing the Property into production or of
continuing production on the Property.




2.

The Optionor represents and warrants to the Optionee that:




(a)

the Optionor has the full right and authority to enter into, execute and deliver
this Agreement;

(b)

the Optionor is the sole legal and beneficial owner or exercises full control of
the Property and the Property is free and clear of, and from, all liens, charges
and encumbrances of any kind whatsoever;

(c)

the Optionor holds all permits, licences, consents and authorities issued by any
government or governmental authority which are necessary in connection with the
ownership of the Property and the Property Rights;

(d)

the Property has been properly staked, located and recorded pursuant to the
applicable laws and regulations and all mining leases comprising the Property
and the Property Rights are in good standing;





--------------------------------------------------------------------------------










(e)

there are no outstanding agreements or options to acquire the Property or any
portion thereof, and no person has any proprietary or possessor interest in the
Property;

(f)

to the best of the Optionor's knowledge, there are no outstanding orders or
directions relating to environmental matters requiring any work, repairs,
construction or capital expenditures with respect to the Property and the
conduct of the operations related thereto, and the Optionor has not received any
notice of the same and is not aware of any basis on which any such orders or
direction could be made;

(g)

there is no adverse claim or challenge against or to the ownership of or title
to any part of the Property and, to the best of the Optionor’s knowledge there
is no basis for such adverse claim or challenge which may affect the Property;

(h)

the consummation of the transactions contemplated by this Agreement does not and
will not conflict with, constitute a default under, result in a breach of,
entitle any person to a right of termination under, or result in the creation or
imposition of any lien, encumbrance or restriction of any nature whatsoever upon
or against the Property;

(i)

reclamation and rehabilitation of those parts of the Property which have been
previously worked have been properly completed in compliance with all applicable
laws;

(j)

the Optionor has advised the Optionee of all of the material information
relating to the Property of which he has knowledge; and

(k)

there are no mine workings or waste dumps or mine tailings on the Property.




3.

The representations and warranties contained in Section 2 of this Agreement are
provided for the exclusive benefit of the Optionee, and a breach of any one or
more representations or warranties may be waived by the Optionee in whole or in
part at any time without prejudice to its rights in respect of any other breach
of the same or any other representation or warranty, and the representations and
warranties contained in Section 2 of this Agreement will survive the execution
and delivery of this Agreement.




4.

The Optionee represents and warrants to the Optionor that:




(a)

the Optionee is a valid and subsisting corporation duly incorporated and in good
standing under the laws of the State of Nevada;

(b)

the Optionee has the full right, power, capacity and authority to enter into,
execute and deliver this Agreement and to be bound by its terms;

(c)

the consummation of this Agreement will not conflict with nor result in any
breach of its constating documents or any covenants or agreements contained in
or constitute a default under any agreement or other instrument whatever to
which the Optionee is a party or by which the Optionee is bound or to which the
Optionee may be subject; and

(d)

no proceedings are pending for, and the Optionee is unaware of any basis for,
the institution of any proceedings leading to the placing of the Optionee in
bankruptcy or subject to any other laws governing the affairs of insolvent
parties.




5.

The representations and warranties contained in Section 4 of this Agreement are
provided for the exclusive benefit of the Optionor, and a breach of any one or
more representations or warranties may be waived by the Optionor in whole or in
part at any time without prejudice to his rights in respect of any other breach
of the same or any other representation or warranty, and the representations and
warranties contained in Section 4 of this Agreement will survive the execution
and delivery of this Agreement.




6.

Upon the above conditions in existence having been satisfied or waived, the
Optionee will be entitled to exercise the Option and thereby acquire a 100%
interest in the Property, subject to the Optionor retaining the NSR, by
completing the following:




(a)

during the first year of the Option Period, the Optionee shall:




(i)

pay to the Optionor an initial payment of $150,000 at the beginning of the
Option Period (the “Commencement Date”),

(ii)

issue 1,000,000 common shares of FRC to the Optionor;








2




--------------------------------------------------------------------------------










(b)

during the second year of the Option Period, the Optionee shall:




(i)

pay to the Optionor $50,000 on the date which is one year after the Commencement
Date, and

(ii)

issue 500,000 common shares of FRC to the Optionor;




(c)

during the third year of the Option Period, the Optionee shall:




(i)

pay to the Optionor $50,000 on the date which is two years after the
Commencement Date, and

(ii)

issue 500,000 common shares of FRC to the Optionor; and




(d)

during the fourth year of the Option Period, the Optionee shall:




(i)

pay to the Optionor $50,000 on the date which is three years after the
Commencement Date, and

(ii)

issue 1,000,000 common shares of FRC to the Optionor;




7.

All of the shares that may be issued to the Optionor pursuant to this Agreement
shall be issued in compliance with all applicable securities laws and shall be
fully paid and non-assessable shares not subject to any restrictions on trading,
pooling or escrow other than those imposed by law or by the policies of any
securities regulatory body.  The Optionor covenants and agrees to execute any
and all documents, undertakings and agreements and to give and abide by any and
all assurances and trading restrictions as may be required by law or the
policies of any securities regulatory body as a condition to the issuance of the
shares by the Optionee.  The Optionor acknowledges and agrees that the shares
will be issued with legends reflecting trading hold periods imposed under
applicable securities law.  The Optionor agrees to enter into an eighteen month
voluntary Lock-Up Agreement for the initial 1,000,000 shares received on the
Commencement Date.




8.

The Optionor and the Optionee acknowledge and agree that upon completion of the
requirements set out in Section 6 of this Agreement, the Optionee shall have
earned an undivided 100% interest in the Property.




9.

The Optionee has the right to purchase half (or 1%) of the NSR at any time upon
exercising the Option by making a payment of $500,000 to the Optionor.




10.

Except as specifically provided elsewhere herein, this is an option agreement
only and until the exercise of the Option, nothing herein contained and no act
done nor any payment or share issuance made hereunder shall obligate the
Optionee to do any further act or acts or to make any further payments or shares
issuances, and in no event shall this Agreement or any act done or any payment
or share issuance made be construed as an obligation of the Optionee to do or
perform any work or make any payments or share issuances on or with respect to
the Property.




11.

Throughout the Option Period, or until terminated in accordance with this
Agreement, the Optionee and its employees, agents, directors, officers and
independent contractors will have the exclusive right in respect of the Property
to:




(a)

enter the Property without disturbance;

(b)

do such prospecting, exploration, development and/or other mining work on and
under the Property to carry out exploration expenditures as the Optionee may
determine necessary or desirable;

(c)

bring and erect upon the Property such buildings, plant, machinery and equipment
as the Optionee may deem necessary or desirable in its sole discretion; and

(d)

remove from the Property all metals and minerals derived from its operations on
the Property as may be deemed necessary by the Optionee for testing.




12.

The Optionor and the Optionee will execute and deliver such additional
documentation as legal counsel for the Optionor and the Optionee determine is
necessary in order to duly register and record in the appropriate registration
and recording offices notice that the Optionor’s interest in and to the Property
is subject to and bound by the terms of this Agreement.








3




--------------------------------------------------------------------------------










13.

If the Optionee identifies any material defect in the Optionor’s title to the
Property, the Optionee shall give the Optionor notice of such defect.  If the
defect has not been cured within 60 days of receipt of such notice, the Optionee
shall be entitled to take such curative action as is reasonably necessary, and
shall be entitled to deduct the costs and expenses incurred in taking such
action any payments then otherwise due or accruing due to the Optionor.  If
there are no such payments, the Optionee shall be entitled to a refund in the
amount of said costs and expenses.




14.

If any third party asserts any right or claim to the Property or to any amounts
payable to the Optionor, the Optionee may deposit any amounts otherwise due to
the Optionor in escrow with a suitable agent until the validity of such right or
claim has been finally resolved.  If the Optionee deposits said amounts in
escrow, the Optionee shall be deemed not in default under this Agreement for
failure to pay such amounts to the Optionor.




15.

The Optionor will assist the Optionee in staffing and organizational needs as
the Optionee begins work on the Property.




16.

The Optionee is obligated to pay the taxes and maintain the legal status of the
leases comprising the Property in accordance with State mining law during the
Option Period while the Option is in effect.




17.

During the Option Period, unless this Agreement is terminated in accordance this
Agreement, the Optionee covenants and agrees with the Optionor that the Optionee
will, at its own cost:




(a)

maintain the Property in good standing by doing and filing all assessment work
or making payments in lieu thereof and by performing all other acts which may be
necessary in order to keep the Property in good standing and free and clear of
all liens and other charges arising from or out of the Optionee's activities on
the Property;

(b)

do all work on the Property in accordance with sound mining, exploration and
engineering practices and in compliance with all applicable laws, bylaws,
regulations, orders, and lawful requirements of any governmental or regulatory
authority and comply with all laws governing the possession of the Property,
including, without limitation, those governing safety, pollution and
environmental matters; and

(c)

maintain true and correct books, accounts and records of operations thereunder,
such records to be open at all reasonable times upon reasonable notice for
inspection by the Optionor or his duly authorized representatives and agents.




18.

If during the term of this Agreement, the Optionor or an affiliate of the
Optionor stakes or otherwise acquires, directly or indirectly, any right or
interest in any mining lease, licence, lease, grant, concession, patent or other
mineral property (“New Mineral Lease”), within the Area of Interest, it shall
offer the New Mineral Lease to the Optionee for inclusion under this Agreement
as a part of the Property.  If the Optionee elects within thirty days to include
the New Mineral Lease as part of the Property, subject to the terms of this
Agreement, it shall reimburse the Optionor for its acquisition costs of the New
Mineral Lease and such amount shall be included as a credit in the contribution
towards the payment of the Optionee for the applicable or subsequent periods.
 If the Optionee elects not to include the New Mineral Lease as part of the
Property subject to this Agreement, the Optionor shall hold such New Mineral
Lease separate from this Agreement and the Optionee shall have no rights or
obligations with respect thereto.




19.

During the Option Period, neither the Optionee nor the Optionor will be entitled
to grant any mortgage, charge or lien of or upon the Property or any portion
thereof without the prior written consent of the other party.








4




--------------------------------------------------------------------------------










20.

If either party is at any time during the Option Period is prevented or delayed
in complying with any of the provisions of this Agreement (the "Affected Party")
by reason of strikes, lockouts, land claims and blockages, NGO activities,
forest or highway closures, earthquakes, subsidence, general collapse or
landslides, interference or the inability to secure on reasonable terms any
private or public permits or authorizations, labour, power or fuel shortages,
fires, wars, acts of God, civil disturbances, governmental regulations
restricting normal operations, shipping delays or any other reason or reasons
beyond the reasonable control of the Affected Party whether or not foreseeable
(provided that lack of sufficient funds to carry out exploration on the Property
will be deemed not to be beyond the reasonable control of the Affected Party),
then the time limited for the performance by the Affected Party of its
obligations hereunder will be extended by a period of time equal in length to
the period of each such prevention or delay.  Nothing in this section or this
Agreement will relieve either party from its obligation to maintain the leases
comprising the Property in good standing and to comply with all applicable laws
and regulations including, without limitation, those governing safety, pollution
and environmental matters.  The Affected Party will promptly give notice to the
other party of each event of force majeure under this section within seven days
of such event commencing and upon cessation of such event will furnish the other
party with written notice to that effect together with particulars of the number
of days by which the time for performing the obligations of the Affected Party
under this Agreement has been extended by virtue of such event of force majeure
and all preceding events of force majeure.




21.

If at any time during the Option Period, a party is in default of any
requirement of this Agreement or is in breach of any provision contained in this
Agreement, the party affected by the default (the "Non-Defaulting Party") may
terminate this Agreement by giving written notice of termination to the other
party but only if:




(a)

it will have given to the other party written notice of the particular failure,
default, or breach on the part of the other party; and

(b)

the other party has not, within 30 days following delivery of such written
notice of default, cured such default or commenced to cure such default, it
being agreed by each party that should it so commence to cure any default it
will prosecute such cure to completion without undue delay.




22.

Each of the Optionee and the Optionor covenants and agrees to indemnify and save
harmless the other against all liabilities, claims, demands, actions, causes of
action, damages, losses, costs, expenses or legal fees suffered or incurred by
reason of or arising out of or relating to any matters in connection with this
Agreement.




23.

Each of the parties hereto agrees to do and/or execute all such further and
other acts, deeds, things, devices, documents and assurances as may be required
in order to carry out the true intent and meaning of this Agreement.




24.

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and each of their successors and permitted assigns, as the case may be.




25.

This Agreement shall be construed by and governed by the laws of the State of
|Nevada.




26.

This Agreement may be executed in counterparts and any party hereto may execute
any counterpart, each of which when executed and delivered will be deemed to be
an original and all of which counterparts taken together will be deemed to be
one and the same instrument.




27.

Each of the parties hereto will be entitled to rely upon delivery by facsimile
of executed copies of this Agreement, and such facsimile copies will be
effective to create a valid and binding agreement among the parties hereto in
accordance with the terms and conditions of this Agreement.




28.

Unless otherwise provided, all dollar amounts referred to in this Agreement are
in lawful money of the United States of America.








5




--------------------------------------------------------------------------------










29.

All notices, payments and other required communications and deliveries to the
parties hereto will be in writing, and will be addressed to the parties as
follows or at such other address as the parties may specify from time to time:




(a)

to the Optionor:




STANLEY SMITH

9325 Rocky Woods Drive

Cordova, TN 38018




with a copy to:




(LEGAL COUNSEL)

___________________________________________

___________________________________________

___________________________________________

Attention:

Fax:  




and:




(b)

to the Optionee:




FIRST RESOURCES CORP.

7337 E Doubletree Ranch Road #190

Scottsdale, Arizona 85258

Attention: Gloria Ramirez Martinez, President




with a copy to:




Carillo Huettell

3033 Fifth Avenue, Suite 201

San Diego, CA 92103

Attention: Mr. Wade Huettell

Fax:  619-330-1888




Notices must be delivered, sent by telex, telegram, telecopier or mailed by
pre-paid post and addressed to the party to which notice is to be given.  If
notice is sent by telex, telegram or telecopier or is delivered, it will be
deemed to have been given and received at the time of transmission or delivery.
 If notice is mailed, it will be deemed to have been received five business days
following the date of the mailing of the notice.  If there is an interruption in
normal mail service due to strike, labour unrest or other cause at or prior to
the time a notice is mailed the notice will be sent by telex, telegram or
telecopier or will be delivered.  Either party hereto at any time or from time
to time notify the other party in writing of a change of address and the new
address to which a notice will be given thereafter until further change.




30.

Each party has the right to assign all or any part of its interest in the
Property and this Agreement.  It shall be a condition to any such assignment
that the assignee of the interest being transferred agrees in writing to be
bound by the terms of this Agreement, as if it had been an original party
hereto.











6




--------------------------------------------------------------------------------










IN WITNESS WHEREOF the parties hereto have executed this Agreement the 1st day
of June, 2012.







FIRST RESOURCES CORP.




Per:

/s/ Gloria Ramirez-Martinez

Authorized Signatory




Executed by STANLEY SMITH in the presence of:




/s/ Elaine Devres

Signature

Elaine Devres

Print Name

8000 Trinity Rd

Address

Cordova, TN 98018




Financial Services Rep

Occupation

)

)

)

)

)

)

)

)

)

)

)

)

)
















/s/ Stanley Smith

STANLEY SMITH








7




--------------------------------------------------------------------------------










Schedule “A”




All of those mineral rights contained in the following tracts of property
located in Clay County, Alabama and are officially recognized by State of
Alabama land records of Clay County at its Probate Judge’s Office in said
county, namely the following legal descriptions:




Cahaba Forest Management Lands owned by John Hancock Properties




(Clay County Official Record located within R192 Pages 25-120 - Total 2967.9
Acres)




245.9 acres more or less located in Twn. 21, South, Range 7 East, Section 19

160.0 acres more or less located in Twn. 21, South, Range 7 East, Section 19

640.0 acres more or less located in Twn. 21, South, Range 7 East, Section 30
with the exception of the NE corner of the NE quarter of said section

439.0 acres more or less located in Twn. 21, South, Range 7 East, Section 20

190.0 acres more or less located in Twn. 21, South, Range 7 East, Section 21

316.0 acres more or less located in Twn. 21, South, Range 7 East, Section 29

435.0 acres more or less located in Twn. 21, South, Range 7 East, Section 33

401.0 acres more or less located in Twn. 21, South, Range 7 East, Section 32

141.0 acres more or less located in Twn. 21, South, Range 7 East, Section 31




Carr Properties and subsequent minerals lease




(Clay County Official Record located within R209 Pages 297-304 – Total Acres
791.7)




40.0 acres more or less located in Twn. 20S, Range 07E, Section 27

26.0 acres more or less located in Twn. 20S, Range 07E, Section 28

13.0 acres more or less located in Twn. 20S, Range 07E, Section 28

59.0 acres more or less located in Twn. 20S, Range 07E, Section 28

79.0 acres more or less located in Twn. 20S, Range 07E, Section 31

59.5 acres more or less located in Twn. 21S, Range 07E, Section 21

13.9 acres more or less located in Twn. 21S, Range 07E, Section 28

59.0 acres more or less located in Twn. 20S, Range 07E, Section 33

110.0 acres more or less located in Twn. 20S, Range 07E, Section 34

2.0 acres more or less located in Twn. 20S, Range 06E, Section 35

101.0 acres more or less located in Twn. 21S, Range 06E, Section 11

35.0 acres more or less located in Twn. 21S, Range 07E, Section 22

164.0 acres more or less located in Twn. 21S, Range 07E, Section 21

19.5 acres more or less located in Twn. 21S, Range 07E, Section 21

10.8 acres more or less located in Twn. 21S, Range 07E, Section 28

















8


